Citation Nr: 9918163	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected right knee disorder, status post 
arthroscopy, currently evaluated as 10 percent disabling, to 
include entitlement to separate disability ratings for 
arthritis and instability.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to service connection for hearing loss, right 
ear.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1968 to November 1970, and with the United States 
Army National Guard from February 1991 to July 1991, and from 
December 1995 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a March 1997 decision, the RO granted a 
claim by the veteran seeking entitlement to service 
connection for a right knee disorder, assigning a 
noncompensable (0 percent) disability rating.  In a March 
1998 decision, the RO denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss; 
in that decision, it granted entitlement to a 10 percent 
disability rating for the veteran's service-connected right 
knee disorder.  Finally, in a September 1998 decision, the RO 
denied a claim seeking entitlement to service connection for 
tinnitus.

The Board notes that the veteran has submitted a claim for 
entitlement to an annual clothing allowance.  This matter has 
not been addressed by the RO.  It is therefore referred back 
to the RO for proper action.

The issues of entitlement to service connection for hearing 
loss, right ear, and tinnitus are addressed in the REMAND 
portion of this opinion.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's current 
right knee disorder, status post arthroscopy, is manifested 
by complaints of pain on motion, tenderness to palpation of 
the medial joint line and very minimal arthritic changes with 
range of motion of 0 to 125 degrees.  Functional impairment 
consists of a trace limp, pain on motion, and an inability to 
jog.

2.  Recurrent subluxation or lateral instability of the right 
knee is not shown by the medical evidence of record.

3.  Ankylosis; dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion; limitation of 
extension to 15 degrees; limitation of flexion to 30 degrees; 
or arthritic changes in 2 or more joints with occasional 
incapacitating exacerbations, are not shown by the evidence 
of record.

4.  The medical evidence of record shows an increase in 
severity of the veteran's left ear hearing loss during 
service; no evidence provides a specific finding that the 
increase was due to the natural progression of the 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating in excess 
of 10 percent for the veteran's service-connected right knee 
disorder, status post arthroscopy, to include entitlement to 
separate disability ratings for arthritis and instability, 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. §§ 4.14, 4.71a,  Diagnostic Codes (DCs) 5003, 5010, 
5256-5263  (1998).

2.  Pre-existing hearing loss, left ear, was aggravated by 
service.  38 U.S.C.A. §§  1110, 1153, 5107(b)  (West 1991); 
38 C.F.R. §§ 3.303, 3.306  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability rating for right knee disability

a.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for a right knee disorder and has appealed 
an initial grant of less-than-complete benefits.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (where a veteran appeals 
the RO's initial assignment of a rating, for a service-
connected disorder, that constitutes less than a complete 
grant of benefits permitted under the rating schedule, he has 
established a well-grounded claim).  The veteran has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated pursuant to DCs in 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Rating Schedule).  Where there is a question as to which of 
two evaluations under a specific DC shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).  It must be noted that the pyramiding of 
various diagnoses of the same disability is prohibited.  
38 C.F.R. § 4.14  (1998).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The Board notes that the veteran appealed the RO's initial 
disability rating assignment.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating for his service-connected 
disability, but also whether or not he was entitled to an 
increased disability rating at any time since the effective 
date of his initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1998).  In this regard, the Board finds that the medical 
evidence of record at the time of the RO's initial grant of 
service connection is most probative.  Id.

In deciding VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


b.  Evidence

Service medical records show that the veteran injured his 
right knee in January 1996, while on active duty with the 
United States Army National Guard.  Sworn statements indicate 
that he fell on his right knee while carrying a foot locker 
up some stairs.  The veteran was placed on temporary physical 
profile in April 1996 and, again, in June 1996.  A June 1996 
service medical record shows that he underwent right knee 
arthroscopy.  An August 1996 surgical follow-up record shows 
that he had complaints of pain and swelling in the right 
knee.  Physical examination revealed no effusion, joint line 
tenderness, or ligamentous laxity.  There was positive 
peripatellar crepitus.  X-rays revealed mild degenerative 
changes.

The veteran was discharged from service in September 1996.

Subsequent to service, an October 1996 VA orthopedic 
examination report reflects as medical history that, in 1996, 
the veteran injured his right knee, that a magnetic resonance 
imaging (MRI) study revealed a torn meniscus, and that 
arthroscopic surgery was performed, which showed no meniscus 
pathology.  The veteran had complaints of pain on squatting 
or full extension of the knee.  Objective examination 
revealed no swelling, effusion, or deformity.  Range of 
motion was 0 to 150 degrees.  There was no quadriceps 
atrophy.  There was almost no retropatellar crepitation.  The 
examiner was unable to sublux the patella laterally with the 
knee flexed 30 degrees.  Collateral ligaments were stable.  
Anterior, posterior, and Lachman's test were normal.  There 
was no tenderness over the medial or lateral joint line.  
There was no swelling or tenderness in the popliteal area.  
The examiner stated that, overall, there was no objective 
evidence of organic pathology in the veteran's right knee to 
explain his symptoms.

VA medical records dated July 1997 show that the veteran 
continued to have complaints of pain and swelling in the 
right knee.  A July 1997 MRI report indicates that he had 
tears of the posterior and anterior lateral meniscus and 
posterior medial meniscus.  A February 1998 VA operative 
report shows that he underwent another right knee 
arthroscopy, as well as medial and lateral meniscectomies.  
The veteran was seen for follow-up and physical therapy from 
February to May 1998.  He was provided a knee brace in May 
1998.

A June 1998 VA orthopedic examination report indicates that 
the veteran had right knee pain and that prolonged periods of 
weight-bearing was bothersome.  He reported episodes of the 
knee giving way with pivot-type movements or going down 
stairs.  Physical examination revealed a trace limp.  Range 
of motion was 0 to 125 degrees.  There was no noted pain on 
motion.  There was no redness, heat, or swelling.  There was 
definite tenderness to palpation in the area of the medial 
joint line.  Lachman's test was negative.  Collateral 
ligaments appeared stable.  McMurray's test was negative.  
There was no measurable atrophy of the quadriceps.  The 
veteran was able to heel and toe walk and squat.  X-rays 
revealed mild narrowing of the medial joint space and very 
mild hypertrophic spurring.  Diagnosis was residuals of right 
knee injury, status post arthroscopy times 2.

A November 1998 VA joints examination addendum reflects that, 
based on X-ray findings, the veteran had early arthritic 
changes of the right knee.

The veteran testified at a personal hearing at the RO in 
February 1999.  During the hearing, he stated that he had 
pain in the right knee every day and small "popping."  He 
stated that, after a hard day of work, he could feel heat and 
a small amount of swelling.  He wore a brace to take pressure 
off the inside of the knee.  He denied any instability of the 
knee.  He stated that he could not jog anymore.  He indicated 
occasional sharp pains in the knee.

c.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability evaluation in excess of 10 percent for his 
service-connected right knee disorder.  In this regard, he 
specifically contends that he is entitled to separate 
disability ratings for arthritis and instability of the knee.

The claims file shows that service connection for status post 
arthroscopy, right knee, was granted by the RO in a March 
1997 rating decision.  A noncompensable (0 percent) 
disability rating was assigned at that time.  That decision 
was based on service medical records and the October 1996 VA 
examination report, the latter of which indicated that the 
veteran's right knee, overall, had no visible objective 
pathology.  In a March 1998 decision, the RO granted the 
veteran an increased disability rating, to 10 percent, for 
his service-connected right knee disability.  The RO rated 
the veteran's right knee disability under DC 5257 of the 
Rating Schedule, 38 C.F.R. § 4.71a, DC 5257  (1998).  Most 
recently, in an April 1999 hearing officer's decision, the RO 
continued the veteran's 10 percent rating based on DC 5010, 
classifying his disability as "status post arthroscopy, 
right knee, with early arthritic changes and slight 
limitation of motion."  38 C.F.R. § 4.71a, DC 5010  (1998).

Under DC 5010, traumatic arthritis, substantiated by X-ray 
findings, is to be rated based on DC 5003.  Id.  DC 5003 
pertains to degenerative arthritis and authorizes a 
disability rating based on the limitation of motion of the 
specific joint or joints involved.  When limitation of motion 
is noncompensable under the appropriate diagnostic code, then 
a 10 percent rating is for application for each major joint 
involved.  Limitation of motion must be confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, DC 
5003 authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003  (1998).

In this case, the medical evidence includes X-ray 
confirmation of arthritis.  The November 1998 VA addendum 
noted that X-rays revealed "very early" arthritic changes 
in the veteran's right knee.  For rating purposes, the Board 
finds that the veteran's right knee most recently had range 
of motion from 0 to 125 degrees.  This is indicative of full 
extension, but of slight limitation in flexion motion.  
Functionally, there was no pain on motion noted.  Based on 
this information, the veteran has limitation of motion 
warranting a noncompensable (0 percent) disability rating.  
See 38 C.F.R. § 4.71a, DC 5260  (1998).  According to DC 
5010, in this situation, the veteran is entitled to a 10 
percent disability rating.  38 C.F.R. § 4.71a, DC 5003, 5010  
(1998).  To warrant a higher rating under DC 5010, the 
veteran's arthritis would either have to involve 2 or more 
major joints or minor joint groups with occasional 
incapacitating exacerbations or would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261  (1998).  
Neither of these situations is shown to exist.  The medical 
evidence shows that the veteran's arthritis involves only the 
right knee joint and that his range of motion was 0 to 125 
degrees.

The Rating Schedule provides for a disability rating in 
excess of 10 percent in several other instances.  However, 
none are applicable in this case.  Specifically, the veteran 
does not have ankylosis of the knee (DC 5256), moderate 
recurrent subluxation or lateral instability of the knee (DC 
5257), dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, or 
malunion of the tibia and fibula  (DC 5262).  See 38 C.F.R. 
§ 4.71a  (1998).  No evidence suggests that the veteran's 
right knee is ankylosed.  In fact, as stated above, the most 
recent medical evidence indicates that it involves only 
slight limitation of motion.  In addition, while the veteran 
stated that his right knee has pain and episodes of small 
"pops," no evidence indicates that it currently has 
dislocated cartilage, nor frequent periods of "locking" 
with effusion.  Finally, none of the medical evidence 
suggests that the veteran right knee has moderate 
instability.  The June 1998 VA examination report indicates 
that Lachman's test was negative and that the veteran's 
collateral ligaments appeared stable.  Similarly, the October 
1996 VA examination report indicates that the examiner was 
unable to sublux the knee and that the collateral ligaments 
were stable.  Service medical records from 1996 also reflect 
that the right knee had no ligamentous laxity.  The veteran's 
right knee disability also does not involve malunion of the 
tibia and fibula.  Overall, a rating in excess of 10 percent 
is not warranted under these provisions of the Rating 
Schedule.

The Board notes that the veteran has specifically requested a 
separate disability rating for arthritis and instability of 
the right knee.  Case law states that a separate disability 
rating may be assigned when "none of the symptomatology [of 
a condition] is duplicative of or overlapping with the 
symptomatology of [another condition]."  Esteban v. Brown, 6 
Vet. App. 259, 261  (1994).  The symptomatology of the 
disorders must be "distinct and separate."  Id.  The VA's 
General Counsel has issued a precedent opinion on this issue, 
which is binding on both the RO and the Board.  In that 
opinion, the VA's General Counsel held that, although a 
veteran may be rated separately under both DC 5257 and DC 
5010, "a separate rating must be based upon additional 
disability."  VAOGCPREC 23-97  (July 1, 1997).  To assign 
separate ratings without separate and distinct pathologies 
would be to violate the rule against the pyramiding of the 
same disability under various diagnoses.  38 C.F.R. § 4.14  
(1998); see, e.g., 38 C.F.R. §§ 4.55(g) (1998) ("Muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions."); 4.113 (noting that certain 
diseases of the digestive system "do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14."); 4.115 ("Separate ratings are not to be 
assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationship 
of cardiovascular disabilities."); 4.96 (ratings of various 
specified respiratory conditions will not be combined).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that 
pyramiding essentially involves "compensating a claimant 
twice (or more) for the same symptomatology" and that "such 
a result would overcompensate the claimant."  Brady v. 
Brown, 4 Vet. App. 203, 206  (1993); see also Fanning v. 
Brown, 4 Vet. App. 225  (1993). 

In this case, the veteran is already assigned a 10 percent 
disability rating for arthritis under DC 5010.  To be 
entitled to a separate disability rating for instability 
under DC 5257, the medical evidence must indicate that his 
right knee has recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257  (1998).  As discussed above, the 
medical evidence consistently shows that the veteran's right 
knee does not involve subluxation or instability.  Even the 
veteran, during his February 1999 hearing, testified that he 
does "not really" have instability of the knee, but that he 
wears a knee brace to take pressure off of the inside of the 
knee to help with the pain.

In sum, after review of the entire record, including the more 
recent medical evidence, the Board concludes that a rating in 
excess of 10 percent is not currently warranted for the 
veteran's service-connected right knee disability.  The 
evidence shows that his knee is status post arthroscopy and 
lateral and medial meniscectomies.  As a result, it involves 
very early arthritic changes.  Objectively, his right knee 
has some limitation of motion and tenderness to palpation, 
but it is not shown to have swelling, redness, heat, or 
instability, or to have caused any atrophy of the quadriceps.  
Functional impairment, see DeLuca v. Brown, 8 Vet. App. 202  
(1995), appears to be a trace limp, pain on motion, and 
difficulty with activities such as jogging.  Under the Rating 
Schedule, these manifestations are indicative of a 10 percent 
rating under DC 5010.  The Board finds no basis for a rating 
in excess of 10 percent.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b) (West 1991).  

Since the veteran appealed an original disability rating 
assignment, the Board must consider whether he is entitled to 
a "staged" rating; that is to say, the Board must consider 
whether or not he was entitled to an increased disability 
rating at the time of the RO's original assignment of his 
disability rating or at any other time up to the present, 
even if only for a limited time period.  Fenderson v. West, 
No. 96-94, slip op. at 7  (U.S. Vet. App. Jan. 20, 1999).  In 
this regard, the Board notes that, since the veteran was 
granted a 10 percent rating for his right knee disability 
effective back to the date he separated from service, the 
determinative issue is whether he was entitled to a 
disability rating in excess of 10 percent at any time during 
the pendency of his appeal.  The Board notes that the veteran 
was assigned a temporary total (100 percent) disability 
rating during his time of convalescence for knee surgery from 
February to April 1998.  Based on the medical evidence of 
record, the Board finds that his right knee disability was 
properly rated as 10 percent disabling since his separation 
from service and that, as a result, no "staged" rating is 
warranted.  No post-service medical evidence provides a basis 
for a disability rating in excess of 10 percent at any time 
during his appeal, even if only temporarily.  It does not 
show ankylosis; moderate recurrent subluxation or lateral 
instability; dislocated cartilage with locking, pain, and 
effusion; flexion motion limited to 30 degrees; extension 
motion limited to 15 degrees, or malunion of the tibia or 
fibula, during any time period since his initial grant of 
service connection.  38 C.F.R. § 4.71a, DC 5256-5263  (1998).

In light of the above, the veteran's claim for an increased 
original disability rating for his service-connected right 
knee disability, including entitlement to separate disability 
ratings for arthritis and instability, must be denied.


II.  Service connection for hearing loss, left ear.

a.  Background

The veteran contends, in essence, that he is entitled to 
service connection for left ear hearing loss.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection based on "aggravation" is authorized 
when a disease or injury that existed prior to service 
increased in severity during service "unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  "Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service 
... Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b)  (1998).  It 
is noteworthy that, "[i]n cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service, whether the 
particular condition was noted at the time of entrance into 
active service, or whether it is determined upon the evidence 
of record to have existed at that time.  It is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100 percent) no 
deduction will be made.  If the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction will be made."  38 C.F.R. 
§§  3.322, 4.22  (1998).

The law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection, the Board must first determine whether his claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


b.  Evidence

Service medical records show that the veteran entered active 
duty with hearing loss in the left ear.  Specifically, an 
October 1968 induction medical examination report shows the 
following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
0
-5
5
N/A
45

The claims file contains no service outpatient records 
showing complaints of or treatment for left ear hearing loss.  
The veteran's October 1970 separation medical report shows 
that he had the following puretone thresholds upon separation 
from service:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
10
5
10
N/A
60

The report remarks that the veteran had high-frequency 
hearing loss, left greater than right; it was not considered 
disabling.

A September 1976 National Guard examination report reflects 
the following results of audiometric testing:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
15
10
35
N/A
55

A February 1982 National Guard retention examination report 
shows the following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
0
5
50
55
55

A January 1990 induction medical examination report shows the 
following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
0
0
55
55
60

A June 1991 separation medical report shows the following 
puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
5
5
55
55
65

A June 1991 Physical Profile record shows that the veteran 
had a permanent "3" profile for hearing loss.

An August 1995 periodic National Guard medical examination 
report shows the following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
15
10
50
60
70

A May 1997 VA audiological examination report shows the 
following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
5
10
45
55
60

The report indicates that the veteran reported hearing loss 
since service in 1970, a history of noise exposure, and use 
of hearing aids for a year.  Word recognition scores were 94 
percent correct in the left ear.  Diagnosis was mild to 
moderate half frequency sensorineural hearing loss.

A June 1998 VA audiological examination report reflects the 
following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
LEFT
5
10
55
60
60

The report shows word recognition of 94 percent correct in 
the left ear.  Diagnosis was mild sloping to moderately 
severe sensorineural hearing loss.

c.  Analysis

Initially, the Board finds that the veteran's claim for 
service connection for left ear hearing loss is well 
grounded.  The claims file contains evidence that he 
currently has left ear hearing loss and that the disorder was 
aggravated by service.  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

Furthermore, after careful review of the record, the Board 
concludes that entitlement to service connection for left ear 
hearing loss is warranted.  Specifically, the Board finds 
that the veteran's pre-service left ear hearing loss was 
aggravated by service.  He entered active duty with puretone 
thresholds of 0, -5, 5, and 45 decibels at the 500, 1000, 
2000, and 4000 Hertz frequencies, respectively.  However, at 
the time of separation from service, left ear hearing loss 
was manifested by puretone thresholds of 10, 5, 10, and 60 
decibels at the same frequencies.  This indicates an increase 
in severity of left ear hearing loss.  The regulations 
provide that clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b)  (1998).  In this case, there is no 
clear evidence in the claims file rebutting the presumption 
of aggravation.  No medical evidence shows that his left ear 
hearing loss did not increase in severity.  In fact, the more 
recent VA medical evidence shows that the veteran's left ear 
hearing loss has not returned to its pre-service levels, but 
has continued to be worse than pre-service levels.

In light of the above, the Board finds that entitlement to 
service connection for left ear hearing loss, based on 
aggravation of a pre-service disability, is warranted.


ORDER

Entitlement to an original disability rating in excess of 10 
percent for service-connected right knee disorder, status 
post arthroscopy, to include entitlement to separate 
disability ratings for arthritis and instability, is denied.

Entitlement to service connection for hearing loss, left ear, 
is granted.



REMAND

The veteran contends, in essence, that he is entitled to 
service connection for right ear hearing loss and tinnitus.  
Specifically, he asserts that hearing loss and tinnitus were 
incurred during service.

After review of the claims file, the Board finds that these 
issues are not ready for appellate review.  Further medical 
development is necessary.

First, the Board finds that the veteran served on active 
duty with the Army National Guard from December 1995 to 
September 1996.  However, the claims file contains no 
induction or separation examination medical examination 
reports from this time period.  

In addition, the veteran, during his personal hearing, 
testified that he received treatment for hearing loss, 
including hearing aids, during his period of active duty 
from February 1991 to September 1991.  Records do show that 
the veteran was placed on permanent profile for hearing loss 
in June 1991.  However, the claims file contains no 
associated medical records of treatment for right ear 
hearing loss.

Furthermore, the Board notes that the RO's prior attempts to 
obtain the veteran's service medical records were 
incomplete.  A correspondence from the RO to the military 
records repositories, dated January 1997, indicates that the 
veteran's records will be "delayed."  Another records 
request form, dated June 1997, indicates that the RO sent 
the form to the Navy, even though the veteran's two most 
recent periods of active duty were with the Army National 
Guard. 

Overall, the Board finds that it would be remiss to review 
the matters of entitlement to service connection for right 
ear hearing loss and for tinnitus without first ensuring 
that all available service medical records are of record.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all service medical records from the 
veteran's 3 periods of active duty:  (1) 
from August 1968 to November 1970 with 
the United States Navy; (2) from February 
1991 to July 1991 with the Army National 
Guard; and (3) from December 1995 to 
September 1996 with the Army National 
Guard.  The appropriate service records 
repository(ies) should be contacted.  To 
this end, the RO should determine the 
veteran's current duty status with the 
Army National Guard, as it may affect 
where his service medical records are 
currently stored.  Of particular 
importance are the veteran's induction 
and separation medical examination 
reports from his last period of active 
duty from December 1995 to September 
1996.  Copies of any records received 
should be made part of the claims folder. 

2.  Thereafter, the RO should review the 
veteran's claims for entitlement to 
service-connection for right ear hearing 
loss and for tinnitus.  In doing so, the 
RO should not only determine if service 
connection is warranted on a direct 
basis, but also if it is warranted based 
on aggravation.  38 C.F.R. §§ 3.303, 
3.306  (1998).  This is necessary in 
light of the fact that the veteran had 3 
separate periods of active duty.

3.  If the RO's determinations remain 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the 
record since the last SSOC.  The SSOC 
should provide any additional pertinent 
laws and regulations for all 
determinations by the RO, including 
rationales for all decisions reached.  
The veteran and his representative should 
be given an opportunity to respond, if 
desired.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he receives further notice.

If the veteran feels that there is additional evidence 
available in support of his claim, he is free to obtain and 
submit it while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

